Citation Nr: 1139948	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  11-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a lump on the left shoulder.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO reopened the Veteran's claim for service connection for a lump on the left shoulder and denied the claim on the merits.  

The Veteran originally requested a hearing before the Board; however, in July 2011, he withdrew that request.  See 38 C.F.R. § 20.704 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the claim for service connection for a lump on the left shoulder on the merits will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed December 1958 and April 2008 rating decisions, the RO previously considered and denied service connection for a lump on the left shoulder.

2.  The evidence associated with the claims file since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lump on the left shoulder.  



CONCLUSIONS OF LAW

1.  The December 1958 and April 2008 rating decisions that denied service connection for a lump on the left shoulder are final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the April 2008 determination is new and material, and the Veteran's claim for service connection for a lump on the left shoulder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lump on the left shoulder, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 


Law and Analysis

The Veteran contends that he is entitled to service connection for a lump on his left shoulder.  Specifically, he asserts that he sustained a prick or laceration on his left shoulder during his participation on a boxing team in service, which ultimately resulted in a keloid on his left shoulder.  He has stated that the keloid has become progressively larger with time and has since spread over his left shoulder to his left arm.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board observes that the Veteran's claim for service connection for a lump on the left shoulder was previously considered and denied by the RO in rating decisions dated in December 1958 and April 2008.  The Veteran was notified of those decisions and of his appellate rights; however, he did not appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In August 2009, the Veteran requested that his claim for service connection for a lump on the left shoulder be reopened.  The October 2009 2008 rating decision currently on appeal denied reopening the claim and adjudicated it on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a lump on the left shoulder. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the Veteran's claim for service connection for a lump on the left shoulder was most recently denied in an April 2008 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records, a statement from a private mental health treatment provider pertaining to an unrelated claim, and lay statements.  In the decision, the RO noted that the service treatment records were negative for any complaints, treatment, or diagnosis of a lump or keloid on his left shoulder.  Therefore, the RO denied the claim because the disorder did not occur and was not caused by service.  

The evidence received subsequent to the April 2008 rating decision includes lay statements from the Veteran and a statement from a private physician, Dr. H.J.B. (initials used to protect the Veteran's privacy), who examined the Veteran for the claimed condition in July 2009.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2008 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a lump on the left shoulder.  

The July 2009 statement from Dr. H.J.B. indicated that he diagnosed the lump on the Veteran's left shoulder as a keloid.  He also noted that the Veteran reported that the keloid originated in service following a boxing injury.

In his May 2010 notice of disagreement, the Veteran elaborated on the circumstances surrounding the alleged incident in service.  Specifically, he stated that he sustained a minor cut on his left shoulder while boxing and claimed that he reported the injury to a physician on base at Fort Bragg.  He asserted that the report was not documented because it was a minor injury, as it was common medical practice for medical personnel not to document such minor injuries.  The Veteran further stated that it was also likely the reason why the injury was not noted on his November 1956 separation examination.  

In September 2011, following the transfer of the case to the Board, the Veteran submitted NA Forms 13055 and 13075 - Questionnaire about Military Service.  The questionnaire indicates that the Veteran served in the "inactive" Army Reserves from December 1956 to sometime between December 1961 and January 1962.  It further indicates that he was treated on approximately November 30, 1956, in service for a prick on his left shoulder.  The Veteran sought post-service VA treatment for a growth on his left shoulder on approximately January 5, 1957, on base at Fort Bragg and at the Philadelphia VA Ambulatory Care Clinic from approximately January 16, 1957, through approximately March 7, 1990.  Additional post-service VA treatment was sought from March 1990 until the present at the VA Trenton Community Clinic located in Trenton, New Jersey.  

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the aforementioned July 2009 statement from Dr. H.J.B. shows a current diagnosis of a keloid on the left shoulder.  In addition, the Veteran has provided competent evidence regarding in-service treatment, and as previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence bears is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a lump on the left shoulder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lump on the left shoulder is reopened, and to this extent only, the appeal is granted. 


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a lump on the left shoulder.

The evidence of record demonstrates that there may be outstanding service treatment records and/or morning reports pertaining to the Veteran's claimed left shoulder injury during service.  Specifically, the Veteran indicated in NA Forms 13055 and 13075 that he sought treatment for a lump or laceration on his left shoulder while on base at a Fort Bragg medical facility sometime between November 1956 and January 1957.  As such, a search for morning reports dated from November 1956 through January 1957 pertaining to any potential treatment of the Veteran for a shoulder or skin injury or disorder should be performed.

In addition, the Veteran reported service in the "inactive" Army Reserves from December 1956 to December 1961 or January 1962.  Further, his DD Form 214 indicates that, upon his discharge from active duty in December 1956, he was transferred to Reserve service with a terminal obligation date of January 1961.  In this regard, the Board notes that service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).  Accordingly, service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id. See also 38 U.S.C.A. §§ 106, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In this case, because it is unclear whether the Veteran is alleging service for any periods of active or inactive duty for training, the Veteran should be asked to clarify whether he served any periods of active or inactive duty for training.  If an affirmative response is received, any periods of ACDUTRA and INACDUTRA should be verified and the Veteran's reserve treatment records should be requested and associated with the claims folder upon remand.  

Moreover, the Veteran indicated in the VA Form 13055 that he received post-service VA treatment for a lump on his left shoulder in January 1957 at the VA Ambulatory Care Clinic and from January 1957 to March 1990 at the Philadelphia VAMC in Philadelphia, Pennsylvania.  He also reported receiving treatment for the condition on appeal at the VA Trenton Community Clinic in Trenton, New Jersey, from March 1990 to the present time.  Accordingly, post-service VA treatment records should be requested from the aforementioned VA treatment facilities. 

Finally, the Board notes that the Veteran has not been provided a VA examination to determine the etiology of the keloid on his left shoulder.  Although the Veteran's claimed in-service left shoulder injury is not documented in the service treatment records, such records do confirm his participation on a boxing team during service.  In addition, the Veteran is competent to report that a lump was observed on his left shoulder during service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The aforementioned July 2009 statement from a private physician indicates that the Veteran reported that the keloid on his left shoulder originated during service following a boxing injury,  However, the private physician did not offer a medical opinion regarding the likely etiology of the keloid on the Veteran's left shoulder and whether such a disorder may possibly be related to any incident of the Veteran's military service, to include the reported laceration, rub, or prick to the left shoulder during service.  Therefore, the Board finds that the requirements for an examination and medical opinion are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Upon remand, all relevant, ongoing medical records should also be obtained, to include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should the Veteran and clarify whether he has served any periods of ACDUTRA or INACDUTRA during service in the Army Reserves.  If an affirmative response is received, any alleged periods of ACDUTRA or INACDUTRA should be verified and any reserve treatment records should be obtained and associated with the claims folder for the Board to review in correlation with the claim.  

2.  The RO should request sick/morning reports for the period from November 1956 to January 1957 to verify the Veteran's treatment at Ft. Bragg for an injury to the skin or an abscess on the left shoulder.  Any and all responses received should be associated with the claims folder.  

3.  The RO should request that the Veteran provide the names and addresses of the health care providers who provided treatment for a lump or keloid on his left shoulder.  After acquiring this information and any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should attempt to obtain and associate with the claims file medical records from the VA Ambulatory Care Clinic dated in January 1957, the Philadelphia VAMC dated from January 1957 to March 1990, and the VA Trenton Community Clinic in Trenton, New Jersey, from March 1990 to the present time.  All efforts and responses should be documented in the claims file.  

The RO should also request all relevant, ongoing VA treatment records.

4.  Following the development requested above to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any lump on his left shoulder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he sustained a skin injury on his left shoulder while boxing in service. It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and there is some evidence showing that he boxed in service.

The examiner should opine as to whether that it is at least as likely as not that the Veteran has a keloid or lump on his left shoulder that is causally or etiologically related to his military service.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


